Exhibit 10(a)

Execution Version

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement is entered between Oncor Electric Delivery
Holdings Company LLC (“Oncor Holdings”) and Oncor Electric Delivery Company LLC
(“Oncor” and, together with Oncor Holdings the “Oncor Entities”), and E. Allen
Nye, Jr. (“Executive”), as of October 29, 2016. The Boards of Directors of the
Oncor Entities (the “Oncor Boards”) have determined that it is in the best
interests of the Oncor Entities to assure that the Oncor Entities will have the
continued dedication of Executive through and following the Effective Date (as
defined below). The Oncor Boards believe it is important to diminish the
inevitable distraction of Executive by virtue of the personal uncertainties and
risks created by the circumstances surrounding the Merger, and to encourage
Executive’s full attention and dedication to the Oncor Entities prior to and
following the Effective Date.

Therefore, in order to accomplish these objectives, the Oncor Boards have
caused, to the extent consistent with the Oncor Entities’ respective Limited
Liability Company Agreements as may be amended from time to time, the Oncor
Entities to enter into this Executive Employment Agreement (this “Agreement”),
and the Oncor Entities and Executive agree as follows, subject to NextEra
Energy, Inc.’s approval of and consent to entry into such Agreement:

1. Employment Terms Applicable to Executive.

(a) Effective Date. This Agreement will be binding immediately upon its
execution, but, notwithstanding any provision of this Agreement to the contrary,
this Agreement will not become effective or operative (and none of the parties
will have any obligations hereunder) until the date on which the transactions
(the “Merger”) contemplated by that certain Agreement and Plan of Merger entered
into by Energy Future Holdings Corp., Energy Future Intermediate Holding Company
LLC, NextEra Energy, Inc. and EFH Merger Co. LLC, dated July 29, 2016 (the
“Merger Agreement”), are consummated. Such date is referred to herein as the
“Effective Date.”

(b) Employment. The Oncor Entities shall continue to employ Executive, and
Executive accepts continued employment with the Oncor Entities as of the
Effective Date upon the terms and conditions set forth in this Agreement,
including the rights set forth in 1(c). Such employment shall be on an “at will”
basis, meaning that either the Executive or any of the Oncor Entities may
terminate the employment relationship at any time and for any or no reason.

(c) Position and Duties. Beginning on the Effective Date, Executive shall serve
as the Chief Executive Officer of the Oncor Entities which, after the Effective
Date, will be wholly-owned subsidiaries of NextEra Energy, Inc. (“NextEra
Energy”), and shall have the normal duties, responsibilities and authority of
similarly situated senior executives of NextEra Energy. Executive shall report
to the Chief Executive Officer of NextEra Energy, who may expand or change such
duties, responsibilities and authority, either generally or in specific
instances.

(d) Compensation and Benefits. Following the Effective Date, Executive will be
entitled to compensation (including annual base salary and short-term and
long-term



--------------------------------------------------------------------------------

incentive compensation), employee benefits, and perquisites on the same basis as
compensation, employee benefits, and perquisites are provided to
similarly-situated senior executives of NextEra Energy, unless otherwise
provided by the Compensation Committee of the Board of Directors of NextEra
Energy to the extent Executive is an executive officer of NextEra Energy.
Notwithstanding any other provision of this Agreement, Executive shall not be
entitled to receive benefits under any NextEra plan, program, policy, practice,
contract or agreement to the extent that he is receiving comparable benefits
under any plan, program, policy, practice or contract or agreement of any of the
Oncor Entities, including without limitation any Assumed Plans (as used herein,
“Assumed Plans” shall have the meaning set forth in the Merger Agreement).

2. Termination of Employment. The Oncor Entities reserve the right to terminate
the employment of Executive at any time. In the event that Executive’s
employment is terminated within twenty-four months following the Merger,
Executive shall be entitled to benefits under the Assumed Plans and the
October 29, 2016 letter agreement among NextEra Energy, Inc., EFH Merger Co.
LLC, and Executive (the “SLT Letter Agreement”) in accordance with the terms
thereof. Executive also has the right to terminate his employment at any time as
the employment of Executive is at will.

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Oncor Entities or NextEra Energy and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Oncor
Entities or the SLT Letter Agreement. Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement provided by the Oncor Entities at or
subsequent to Executive’s termination of employment shall be payable in
accordance with such plan, policy, practice or program or contract or agreement.

4. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Oncor Entities shall not be assignable by Executive

(b) This Agreement shall inure to the benefit of and be binding upon the Oncor
Entities and their successors and assigns.

5. Governing Law, Headings, and Amendment. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

2



--------------------------------------------------------------------------------

6. Enforceability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

7. Applicability of Section 409A. If Employee is a “specified employee” within
the meaning of Treasury Regulation Section 1.409A -1(i) as of the date of the
Employee’s separation from service (within the meaning of Treas. Reg.
Section 1.409A-1(h)), then any payment or benefit pursuant to this Employment
Agreement on account of Employee’s separation from service, to the extent such
payment constitutes non-qualified deferred compensation subject to Section 409A
and required to be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code
(after taking into account any exclusions applicable to such payment under
Section 409A), shall not be made until the first business day after (i) the
expiration of six (6) months from the date of Employee’s separation from
service, or (ii) if earlier, the date of Employee’s death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Employment Agreement (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay), will
be paid or reimbursed to Employee in a lump sum and any remaining payments and
benefits due under this Employment Agreement will be paid or provided in
accordance with the normal payment dates specified for them.

[Signatures are located on the next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Oncor
Entities have caused Executive Employment Agreement to be executed in their
names on their behalf, all as of October 29, 2016.

 

  EXECUTIVE By  

/s/ E. Allen Nye, Jr.

  E. Allen Nye, Jr.   ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC By  

/s/ Robert S. Shapard

  Robert S. Shapard   Chief Executive Officer   ONCOR ELECTRIC DELIVERY COMPANY
LLC By  

/s/ Robert S. Shapard

  Robert S. Shapard   Chief Executive Officer

 

4